On March 12, 1936, plaintiffs in error filed petition in error with case-made attached in this court and on May 5, 1936, brief of plaintiffs in error was filed.
The defendant in error has failed to file any brief or offer any excuse for such failure. Upon the authority of City of Oklahoma City v. Blondin, 163 Okla. 276, 21 P.2d 1053, this cause is reversed and remanded, with directions to vacate the judgment for plaintiff and enter judgment for the defendants.
OSBORN, C. J., BAYLESS, V. C. J., and RILEY, WELCH, PHELPS, CORN, GIBSON, and HURST, JJ., concur. DAVISON, J., absent.